Citation Nr: 1207523	
Decision Date: 02/28/12    Archive Date: 03/09/12

DOCKET NO.  99-25 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C.A. § 1151 for left arm fracture.

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 for left clavicle fracture.

3.  Entitlement to service connection for an acquired psychiatric disorder, including posttraumatic stress disorder (PTSD).

4.  Entitlement to service connection for erectile dysfunction.

5.  Entitlement to service connection for a heart condition, claimed as secondary to service-connected diabetes.  

6.  Entitlement to an initial disability rating in excess of 20 percent for the Veteran's type II diabetes mellitus.

7.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and family members


ATTORNEY FOR THE BOARD

Evan M. Deichert, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1967 to December 1969.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from decisions of December 1998, October 2008, April 2010, and March 2011 by the Department of Veterans Affairs (VA) San Juan, Puerto Rico Regional Office (RO). 

Though the Veteran's claims for service connection for PTSD mention only that condition, for reasons described in greater detail below, the Board has broadened his claim to one for an acquired psychiatric disorder in general.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (When a claimant seeks service connection for PTSD and nothing more, such a claim must be "considered a claim for any mental disability that may reasonably be encompassed by several factors.").  

The Veteran and various members of his family presented testimony before Decision Review Officers in February 2000 and October 2002.  As these hearings were held before the Veteran filed his other claims on appeal, they covered only his claims for § 1151 compensation.  

The two claims for § 1151 compensation were previously before the Board in May 2006.  At that time, the Board remanded those claims for further development.  The Board acknowledges that it has a duty to ensure compliance with its remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  For reasons explained in greater detail below, however, the Board does find substantial compliance with its remand instructions, and determines that the case may move forward without prejudice to the Veteran.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only substantial compliance with the terms of the Board's remand would be required, not strict compliance).  

At that time, the Board also considered whether the Veteran's income was excessive for the purpose of nonservice connected pension benefits and whether the Veteran was entitled to special monthly pension benefits.  In its May 2006 decision, the Board concluded that the Veteran was entitled to special monthly pension benefits based on the need for regular aid and attendance, and it remanded the issue of whether the Veteran's income was excessive for nonservice connected pension benefits for further development.  Since that time, however, the Veteran has been granted service connection for other issues, and the evidence shows that his disability compensation is greater than what he would receive in nonservice connected pension benefits.  As the Veteran is now receiving the greater benefit, this issue is considered moot and thus not before the Board.  

The issues of entitlement to service connection for an acquired psychiatric disorder, erectile dysfunction, and a heart condition and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  The Veteran suffers from osteomyelitis and other residual disabilities in his left forearm due to the fault of VA during a period of VA hospitalization.  

2.  There is no evidence that the Veteran suffers from an additional disability in his left clavicle following his period of VA hospitalization.

3.  The Veteran's diabetes mellitus is controlled through diet and oral medication, but does not require insulin, a restricted diet, and the regulation of activities.


CONCLUSIONS OF LAW

1.  The criteria for compensation under 38 U.S.C.A. § 1151 for osteomyelitis of the left arm have been met. 38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. §§ 3.358, 3.361 (2011).

2.  The criteria for compensation under 38 U.S.C.A. § 1151 for a left clavicle condition have not been met.  38 U.S.C.A. § 1151; 38 C.F.R. §§ 3.358, 3.361.

3.  The criteria for an initial rating in excess of 20 percent for diabetes have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.119, Diagnostic Code (DC) 7913 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

With respect to the Veteran's § 1151 claim that is being denied, the Board notes that prior to the initial denial of his claim, the Veteran did not receive notice of how such a claim is substantiated and of his and VA's duties for obtaining evidence.  The Board mandated in its May 2006 remand that such notice be provided, however, and the Veteran was sent this notice in September 2006.  His case has thereafter been readjudicated, so the failure to provide earlier notice did not prejudice him.  

With respect to his claim for an increased initial rating for diabetes, VA has met its duty to notify for this claim.  Service connection for this issue was granted in an April 2010 rating decision.  The Veteran is now appealing the downstream issue of the initial rating that was assigned.  Therefore, additional VCAA notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1131 (Fed. Cir. 2007), Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

Next, VA has a duty to assist the Veteran in the development of his claim.  This duty includes assisting him in the procurement of both service treatment records and other pertinent medical records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this case, the RO has obtained and associated with the claims file the Veteran's service treatment records, records of his post-service VA treatment, and records of his private medical treatment.  VA requested the Veteran's records from the Social Security Administration; in October 2011, the SSA informed VA that the Veteran's records had been destroyed.  The Veteran was afforded a VA compensation and pension examination relevant to each of his claims being decided herein.  Also, the Veteran requested and testified at two Decision Review Officer hearings held at the RO. 

As noted above, the Board remanded the Veteran's claim for compensation under 38 U.S.C.A. § 1151 for further development in May 2006.  Specifically, the Board asked the RO/AMC to provide the Veteran with notice regarding claims for compensation under § 1151, to obtain inpatient medical records from the VA Medical Center in San Juan, and to have the Veteran undergo a VA examination germane to his § 1151 claims.

A review of the Veteran's claims file shows that each of these directives has been completed.  The Veteran was provided with updated notice in September 2006.  His complete VA hospitalization records were obtained and associated with the claims file, and he underwent a VA examination in February 2008.  As each directive has been completed, the Board finds substantial compliance with its May 2006 remand instructions.  See D'Aries, 22 Vet. App. at 105.  The case may thus proceed without prejudice to the Veteran.  Stegall, 11 Vet. App. at 271.

Finally, the Board notes that it is granting the Veteran's § 1151 claim with regard to his left forearm.  As the Board is taking an action favorable to the Veteran, there can be no possibility of prejudice to him.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).  An extended discussion of the duties to notify and assist with regard to this claim is thus unnecessary.  

The Board notes that the evidence already of record is adequate to allow resolution of the appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board finds that all necessary development has been accomplished, and appellate review does not therefore result in prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

II.  § 1151 Claims

Under 38 U.S.C.A. § 1151, compensation shall be awarded for a qualifying additional disability of a Veteran in the same manner as if such additional disability were service connected.  A disability is a qualifying additional disability if the disability was not the result of the Veteran's willful misconduct and either:

1) the disability was caused by hospital care, medical or surgical treatment, or examination furnished the Veteran under any law administered by the Secretary, either by a Department employee or in a Department facility, and the proximate cause of the disability was either A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination; or B) an event not reasonably foreseeable; or

2) the disability was proximately caused by the provision of training and rehabilitation services by the Secretary as part of an approved rehabilitation program.  See 38 U.S.C.A. § 1151.

The following facts are not in dispute.  The evidence shows that the Veteran was involved in a motor vehicle accident on August 24, 1995.  Among other injuries, the Veteran suffered a fracture of the left radius and ulna, left clavicle, and left scapula.  He was initially treated at local hospitals, and he was then admitted to a VA hospital on August 28.  He underwent open reduction internal fixation of the left radius and ulna fracture on August 30, 1995.  He later developed osteomyelitis in the left radius which was treated with multiple surgical cleaning and debridement and antibiotic beads at the wound site.  After he was discharged from this initial hospitalization, the Veteran was readmitted multiple times for periods of aggressive physical therapy until September 1996.

The Veteran's claim for § 1151 benefits centers on a complaint of negligence.  Specifically, the Veteran states that on the day that his surgical stitches were removed from his left forearm, VA hospital staff encouraged him to transfer back to his bed from his wheelchair without the assistance of a device that he had been using.  He has stated that, in doing so, he fell to the ground, and that in helping him up, the hospital staff grabbed him by the left forearm, causing extreme pain and additional damage.  He claims that, thereafter, although he complained of continuing pain in the left forearm, he was not seen by a doctor for more than a week for his left forearm, and once the forearm was examined, it was found that he had osteomyelitis in it which required multiple surgeries to resolve.  He claims the residual problems he has with his left forearm are a result of these negligent actions by VA.  

The first element of developing a claim under 38 U.S.C.A. § 1151 is to determine whether the Veteran has an additional disability as a result of a VA procedure.  See 38 C.F.R. § 3.361.

The Veteran underwent a VA examination in February 2008.  After examining the Veteran, the examiner concluded that the Veteran suffered from a left forearm radial fracture, a left scapulothroacic dislocation and fracture, osteomyelitis in the left radial fracture site, loss of muscle mass in the left forearm due to osteomyelitis and its debridement, and loss of range of motion in the left wrist joint as a result of osteomyelitis and its debridement.  

Given these findings, it is clear that the Veteran has suffered an additional disability in his left forearm as a result of his VA hospitalization.  The Veteran was admitted to the hospital with a left forearm fracture that resulted from his car accident, but now currently suffers from osteomyelitis, a loss of muscle mass, and a loss of range of motion in his wrist.  These additional disabilities were not present before his hospitalization, and they resulted from that hospitalization.  With respect to this claim, the Veteran has satisfied the first element for § 1151 compensation.  

With respect to the Veteran's claim for § 1151 compensation for his left clavicle, however, there is no evidence that the Veteran suffers from any additional disability as a result of his VA hospitalization.  Again, the Veteran was admitted to the VA hospital with a left clavicle and left scapula fracture as a result of his car accident.  The VA examination reported the Veteran's left scapulothroacic dislocation and fracture, but did not find that he suffered from any additional disability therein.  Specifically, the examiner stated that the Veteran suffers from a limited range of motion in his shoulder joint due to this fracture, but that this fracture "has nothing to do with VA medical treatment."  This lack of an additional disability is fatal to this claim, and it therefore must be denied.  

Having established that the Veteran does suffer from an additional disability in his left forearm, the Board must now determine whether that disability is a result of fault on VA's part in furnishing hospital care.  To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care proximately caused a Veteran's additional disability or death, it must be shown that the hospital care caused the Veteran's additional disability or death; and either (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care or medical or surgical treatment without the Veteran's informed consent.  38 C.F.R. § 3.361(d)(1).

Turning again to the February 2008 VA examination, the examiner reported that the Veteran was injured as soon as his cast was removed, and that he developed pain and swelling almost immediately due to his fall.  The examiner reported that the Veteran should not have contracted osteomyelitis in his forearm, and that his fall and the VA staff's reaction to that fall contributed to this condition.  

Though the examiner did not explicitly state that VA failed to exercise the degree of care expected of a reasonable health care provider, it is clear from his narrative that this is the conclusion that he has drawn.  The Board shall resolve reasonable doubt in favor of the Veteran and determine that his additional disability is due to the fault or negligence of the VA hospital staff.  

In summary, the Board finds that the Veteran does not currently suffer from any additional disability in his left clavicle as a result of his VA treatment, and this claim must therefore denied.  The Board also finds, however, that the Veteran does suffer from an additional disability (including osteomyelitis, loss of muscle mass, and loss of range of motion) in his left forearm as a result of his VA hospitalization, and that this additional disability is the result of fault or negligence on the part of VA.  Accordingly, the Board concludes that the criteria for § 1151 compensation with respect to the Veteran's right forearm have been met.  38 U.S.C.A. § 1151; 38 C.F.R. §§ 3.358, 3.361.


III.  Increased Initial Rating for Diabetes

Disability ratings are determined by applying a schedule of ratings based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history, and the limitation of activity imposed by the disabling condition should be emphasized. 38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned. 38 C.F.R. § 4.7.

The Veteran first sought service connection for diabetes in November 2009.  Service connection for this was granted in an April 2010 rating decision; the RO assigned a 20 percent disability rating.  The Veteran filed a timely Notice of Disagreement, and the RO issued a Statement of the Case in October 2011.  The Veteran thereafter filed a timely Substantive Appeal.  

Type II diabetes mellitus is evaluated under 38 C.F.R § 4.119a, DC 7913.  Under that code, the 20 percent rating assigned contemplates diabetes mellitus requiring insulin and a restricted diet, or requiring the use of an oral hypoglycemic agent and restricted diet.  A higher 40 percent rating is warranted for diabetes requiring insulin, restricted diet, and regulation of activities.  

A 60 percent rating is warranted for requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  Id.  

A 100 percent rating is warranted for requiring more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  Id. 

Since the issue in this case is entitlement to an increased rating, the present level of the Veteran's disability is the Board's primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Staged ratings, however, are appropriate for an increased rating claim whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

When all the evidence is assembled, the determination must be made as to whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Again, the Veteran seeks an increased initial rating for his service-connected diabetes.  For the reasons that follow, his claim shall be denied.  

The Veteran has undergone two VA examinations for his diabetes.  At the first in January 2010, the Veteran stated that he had suffered from diabetes since 2009.  He also stated that he was using an oral medication and that his diabetes was stable.  

The examiner noted that the Veteran has been instructed to follow a restricted or special diet.  She also stated that the Veteran was not restricted in his ability to perform strenuous activities as a result of his diabetes, and that the Veteran did not have episodes of hypoglycemia reactions or ketoacidosis.  

The Veteran next underwent a VA diabetes examination in June 2011.  The Veteran stated that he used one oral hypoglycemic agent and that his glycemia has been well-controlled.  He denied suffering from hypoglycemic episodes and stated that he has not required hospitalization for his diabetes.  

Upon examination, the examiner noted that the Veteran was instructed to follow a restricted or special diet.  The examiner also noted that the Veteran had no episodes of hypoglycemic reactions or ketoacidosis, and that the Veteran was not restricted in his ability to perform strenuous activities.  

The Veteran submitted a letter from Nanette A. Ortiz Valentin, MD.  Dr. Ortiz stated that the Veteran suffered from diabetes mellitus "requiring daily oral hypoglycemic medications and restricted diet."  Dr. Ortiz did not, however, state that the Veteran's activities were restricted or that he suffered from episodes of ketoacidosis or hypoglycemic reactions requiring hospitalization.  

Given this evidence, the Board finds that the Veteran does not meet the criteria for an increased, 40 percent rating.  Again, a 40 percent rating is warranted for diabetes requiring insulin, restricted diet, and regulation of activities.  38 C.F.R § 4.119a, DC 7913.  Here, though the Veteran uses an oral hypoglycemic agent and follows a restricted diet, there is no evidence that he uses insulin to control his diabetes, and there is no evidence that his activities have been regulated.  Further, both the private and VA medical evidence show that the Veteran has not been hospitalized for episodes of hypoglycemia or ketoacidosis, precluding the 60 and 100 percent ratings.  

As the evidence indicates that the Veteran's diabetes has been stable over the course of the appeals period, staged ratings are not at issue.  

The Veteran's disability is also not so severe as to warrant an extraschedular rating.  An extraschedular rating may be applied in exceptional cases involving marked interference with employment or frequent hospitalizations.  38 C.F.R. § 3.321 (2010).  As outlined by the Court of Appeals for Veterans Claims, the Board uses a three-step inquiry to determine whether an extraschedular rating is warranted; "initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability."  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

In this case, the applicable rating criteria are adequate to evaluate the Veteran's disability.  The evidence shows that the Veteran's diabetes requires him to use an oral hypoglycemic agent and follow a restricted diet, symptoms that are contemplated under the applicable rating criteria for diabetes.  As the Veteran's symptoms are already provided for in the applicable rating criteria, the first threshold of the Thun framework is not met, ending the Board's inquiry.  

In summary, the Board finds that the Veteran's diabetes is controlled through diet and oral medication, but does not require insulin, a restricted diet, and the regulation of activities.  Accordingly, the Board concludes that the criteria for an initial rating in excess of 20 percent for diabetes have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.119, DC 7913.  


ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for osteomyelitis of the left arm is granted.

Entitlement to compensation under 38 U.S.C.A. § 1151 for a left clavicle condition is denied.

An increased rating for diabetes is denied.  


REMAND

For various reasons, each of the Veteran's remaining claims requires a remand.  

First, as noted above, the Board has broadened the Veteran's claim for service connection for PTSD to one for an acquired psychiatric disorder in general; the medical evidence of record includes diagnoses of both PTSD and major depressive disorder, necessitating this change.

Heretofore, the VA examinations have only considered whether the Veteran is entitled to service connection for PTSD.  In a July 2010 letter, however, Dr. Ortiz stated that the Veteran suffers from a depressed mood and sleeping difficulties as a result of his diabetes.  No VA examiner has considered whether the Veteran's current psychiatric disorder is related to his diabetes or to any other service-connected condition.  Such an opinion should be obtained.  

Next, with respect to the Veteran's claims for service connection for erectile dysfunction and a heart condition, these claims were denied in a March 2011 rating decision.  The Veteran filed a Notice of Disagreement with these issues in March 2011, but to date, no Statement of the Case has been issued.  This should be accomplished on remand.  See Manlincon v. West, 12 Vet. App. 238 (1999).  The Board notes that these issues will be returned to the Board after issuance of the Statement of the Case only if perfected by the filing of a timely Substantive Appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Finally, with respect to the Veteran's claim for a TDIU, the Board notes that as a result of its action herein, the Veteran will be receiving compensation for an additional disability, and the chance remains for him to be service-connected for other conditions.  Accordingly, the RO/AMC should reexamine the Veteran to determine whether he now meets the criteria for a TDIU. 

Accordingly, the case is REMANDED for the following action:

1.  Copies of the Veteran's VA treatment records dated from April 2009 and thereafter should be obtained and associated with the Veteran's claims folder.  

2.  Provide a Statement of the Case to the Veteran and his representative regarding the issues of entitlement to service connection for erectile dysfunction and a heart condition.  The Veteran should be informed of the period of time within which he must file a Substantive Appeal to perfect his appeal to the Board concerning these issues.  If a timely Substantive Appeal is not filed, the claims should not be certified to the Board.

3.  The Veteran should be scheduled for a VA examination before an examiner with the appropriate expertise in diagnosing mental disorders.  The claims folder should be made available to the examiner for review.  All indicated tests and studies should be accomplished. 

Thereafter, the examiner is asked to answer the following questions:

a. From what mental disorders does the Veteran currently suffer?  If you find that the Veteran does not suffer from PTSD, please provide a detailed explanation for your conclusion.  

b. If you find that the Veteran currently suffers from PTSD, then are the Veteran's claimed in-service stressors adequate to support the diagnosis and are his symptoms related to those claimed stressors?

c. If you find that the Veteran suffers from a mental disorder other than PTSD, then is this condition secondary to an already service-connected disability?  That is, is his mental disorder proximately due to or the result of a service-connected disability, or is his condition aggravated by a service-connected disability.  

A clear rationale for all opinions given is needed.  A discussion of the facts and medical principles involved and the Veteran's lay assertions should be considered in giving this opinion.  If the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

4.  The Veteran should also be scheduled for an examination to determine whether all of the Veteran's service-connected disabilities render him unable to secure or follow a substantially gainful occupation.  

After examining the Veteran, the examiner is asked to provide an opinion as to whether it is at least as likely as not (i.e., 50 percent probability or greater) that the Veteran is unable to secure or maintain substantially gainful employment solely as a result of his service-connected disabilities (including at this time diabetes, osteomyelitis of the left forearm, burn scar to the upper abdominal area, and bilateral peripheral neuropathy of the lower legs).  The examination report should include a complete rationale for all opinions and conclusions expressed.  

5.  The RO/AMC should then readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his accredited representative should be issued a Supplemental Statement of the Case (SSOC).  The Veteran and his representative should be given the opportunity to respond to the SSOC.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


